on state’s motion for rehearing.
MORROW, Presiding Judge.
In his motion for rehearing state’s counsel takes issue with the interpretation of the precedents cited in the original opinion upon which the decision rests. Attached to the motion is a letter written in 1921 by one who was at that time Assistant Attorney General, to an individual expressing an opinion contrary to the reasoning upon which the reversal of the judgment was based. The letter apparently has no official standing, contains no citation of authority and embraces no argument. There is also attached to the motion a copy of an opinion issued by the Attorney General’s Department of this state some ten years ago which bears evidence of thought and research. The opinion, however, deals with a subject different from that covered by this appeal, and if we comprehend it, makes no announcement in conflict with the conclusion reached in the original opinion in this case. Before the conclusion of this court was reached and announced, the question of law upon which the case turns was given careful investigation, and the decision rendered reflected the judgment of this court after full deliberation. After our re-examination of the subject in the light of the *578motion for rehearing, we are constrained to regard the former announcement as the proper disposition of the appeal.
The motion is overruled.

Overruled.